I concur in the majority opinion, but with great reluctance.
It is manifest that the agreement of counsel, resting ultimate rights of the parties on the existence, or nonexistence, of restrictions in the dedicatory plat of the addition involved, was improvidently made. The fitness of platted property for residential use may, under certain circumstances, be wholly destroyed by the drilling of oil and gas wells thereon. That oil and gas are dangerous substances when produced or stored in commercial quantities is well recognized.
The march of derricks and oil and gas wells has invaded valuable residential areas of our Capital City; the public lands used as a building site for our public capitol buildings and for a place of residence of the Chief Executive of this state have been perverted from the intended public use. Not only has private residential and business property been subjected to the hidden dangers but the public playgrounds of our school children have been desecrated by drilling wells. A producing oil or gas well is a source of grave danger to persons and property in its near vicinity. An uncontrolled well, as everyone must know, is a *Page 462 
potential danger of sinister possible consequences. Who can enjoy a residential use of property when death and danger are lurking near? What terrible holocaust to our school children, whose presence is enforced in the dangerous territory, will be necessary to arouse the citizens into a public duty to protect their homes and public property against such shortsighted cupidity?
I have heretofore pointed out, in the cases of Keaton v. Brown, 171 Okla. 38, 45 P.2d 109, and Hubbard v. Oklahoma City, 177 Okla. 263, 58 P.2d 547, that no one has the right to so use his property as to result in serious injury or damage to his neighbor. But under the record in this case, by agreement, the parties have precluded relief on this theory.
I cannot refrain, however, from pointing out again that courts may grant relief where the evidence warrants the conclusion that an improper use is being made of property. Such relief is dependent, not upon implied plat restrictions, but upon the inherent restriction against the improper use of property.